                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


ANDRA MANlJEL,

                     Petitioner,

       V.                                                 Civ. Act. No. 16-871-RGA

CLAIRE DEMATTEIS, Commissioner, 1 ALAN
GRINSTEAD, Bureau Chief, and ATTORNEY
GENERAL OF THE ST ATE OF DELAWARE,

                     Respondents.




                                   MEMORANDUM OPINION




J. Brendan O'Neill, Office of Defense Services for the State of Delaware, Wilmington,
Delaware. Attorney for Petitioner.

Elizabeth R. McFarlan, Deputy Attorney General, Delaware Department of Justice, Wilmington,
Delaware. Attorney for Respondents.




September   Ji, 2019
Wilmington, Delaware




1
 Commissioner Claire DeMatteis has replaced former Commissioner Robert M. Coupe, an
original party to this case. See Fed. R. Civ. P. 1 l(d).
       Pending before the Court is an authorized Second or Successive Application For A Writ

Of Habeas Corpus Pursuant To 28 U.S.C. § 2254 ("Petition") filed by Petitioner Andra Manuel.

(D.I. 2; D.I. 20) The State' s original Motion to Dismiss the Petition for being second or

successive also asserts that the Petition is time-barred. (D.I. 13) Petitioner filed a Reply. (D.I.

15) For the reasons discussed, the Court will dismiss Petitioner' s§ 2254 Petition as time-barred

by the one-year period of limitations prescribed in 28 U.S.C. § 2244(d)(l).

I.      BACKGROUND

        On November 7, 2002, a Delaware Superior Court jury found Petitioner guilty of

trafficking in cocaine, possession of firearm during the commission of a felony ("PFDCF"),

carrying a concealed deadly weapon ("CCDW"), resisting arrest, the lesser-included offenses of

possession of cocaine and possession of marijuana. (D.I. 13 at 3) On January 24, 2003, the

Superior Court sentenced Petitioner as an habitual offender to a total of forty-four years at Level

V incarceration, suspended after thirty-five years, for all but the PDWBPP which was severed.

(D.I. 13 at 4)

        Petitioner filed his first § 2254 habeas petition in 2004, which the Honorable Sue L.

Robinson denied on August 8, 2005 . (D.I. 16 at 2)

        On April 11 , 2007, Petitioner filed a motion for post-conviction relief pursuant to

Delaware Superior Court Criminal Rule 61 (first "Rule 61 motion"), which the Superior Court

denied on May29, 2009. (D.I. 13 at 4) The Delaware Supreme Court affirmed that decision on

November 2, 2009. (D.I. 13 at 4)

        On June 4, 2015, Delaware' s Office of Defense Services ("OPD") filed another Rule 61

motion ("second Rule 61 motion") on Petitioner's behalf, which the Superior Court denied on
June 19, 2015. (D.I. 13 at 5) The Delaware Supreme Court affirmed that decision on January

28, 2016. (D.I. 13 at 5)

        On September 26, 2016, the OPD filed a§ 2254 Petition on Petitioner's behalf. (D.I. 2)

The Petition challenges Petitioner' s 2002 convictions and asserts "a Brady v. Maryland[, 373

U.S . 83 (1963)] claim based on evidence that was not disclosed by the State until June 19, 2014,

just shy of 10 years after he filed his first petition." (D.I. 15 at 2) The State filed a Motion to

Dismiss, asserting that the Petition should be dismissed as an unauthorized second or successive

habeas petition or, alternatively, as time-barred. (D.I. 13) The Honorable Gregory M. Sleet

dismissed the Petition for lack of jurisdiction after holding that it constituted an unauthorized

second or successive habeas request, but transferred the case to the Third Circuit to be treated as

an application for permission to file a second or successive habeas petition. (D.I. 16; D.I. 17)

The Third Circuit issued an Order granting permission to file the second or successive Petition.

(D.I. 20) The authorized second or successive Petition is ready for review.

        A. OCME CRIMINAL INVESTIGATION

        The relevant information regarding Petitioner's lack of knowledge of evidence

mishandling at the Office of the Chief Medical Examiner ("OCME") is set forth below:

                In February 2014, the Delaware State Police ("DSP") and the
                Department of Justice ("DOJ") began an investigation into
                criminal misconduct occurring in the Controlled Substances Unit
                of the OCME.

                The investigation revealed that some drug evidence sent to
                the OCME for testing had been stolen by OCME employees in
                some cases and was unaccounted for in other cases. Oversight of
                the lab had been lacking, and security procedures had not been
                followed. One employee was accused of "dry labbing" (or
                declaring a test result without actually conducting a test of the
                evidence) in several cases. Although the investigation remains
                ongoing, to date, three OCME employees have been suspended
                                                   2
                (two of those employees have been criminally indicted), and the
                Chief Medical Examiner has been fired.

                There is no evidence to suggest that OCME employees tampered
                with drug evidence by adding known controlled substances to the
                evidence they received for testing in order to achieve positive
                results and secure convictions. That is, there is no evidence that
                the OCME staff "planted" evidence to wrongly obtain convictions.
                Rather, the employees who stole the evidence did so because it in
                fact consisted of illegal narcotics that they could resell or take for
                personal use.

Brown v. State, 108 A.3d 1201, 1204-05 (Del. 2015).

II.    TIMELINESS

        The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDP A") prescribes a one-

year period of limitations for the filing of habeas petitions by state prisoners, which begins to run

from the latest of:

                (A) the date on which the judgment became final by the conclusion
                of direct review or the expiration of the time for seeking such
                review;

                (B) the date on which the impediment to filing an application
                created by State action in violation of the Constitution or laws of
                the United States is removed, if the applicant was prevented from
                filing by such State action;

                (C) the date on which the constitutional right asserted was initially
                recognized by the Supreme Court, if the right has been newly
                recognized by the Supreme Court and made retroactively
                applicable to cases on collateral review; or

                (D) the date on which the factual predicate of the claim or claims
                presented could have been discovered through the exercise of due
                diligence.

28 U.S.C. § 2244(d)(l). AEDPA's limitations period is subject to statutory and equitable tolling.

See Hollandv. Florida, 560 U.S . 631 , 645 (2010) (equitable tolling); 28 U.S.C. § 2244(d)(2)

(statutory tolling).
                                                  3
       Petitioner' s § 2254 Petition, filed in 2016, is subject to the one-year limitations period

contained in§ 2244(d)(l). See Lindh v. Murphy, 521 U.S. 320, 336 (1997). The State contends

that the starting date for the limitations period is sometime in June 2004, the date on which

Petitioner' s conviction became final. (D.I. 13 at 9) Petitioner, however, appears to assert that he

is entitled to a later starting date for AEDPA' s limitations period-June 19, 2014-under

§ 2244(d)(l)(D), because that is the date on which the State issued a report disclosing allegations

that Farnam Daneshgar, the chemist who testified at Petitioner' s trial, had been indicted on

charges related to falsifying lab reports in 2014 and that he had engaged in fraudulent behavior

from as early as 1990. (D.I. 15 at 2) Petitioner focuses on the following information from the

June 2014 report:

               Farnam Daneshgar left OCME in 1990 after it was alleged that he
               was "dry labbing" testing results; the phrase "dry labbing" is used
               to describe the practice of declaring a result without performing the
               analytical testing to produce the result. Other witnesses claim that
               Daneshgar has engaged in other instances of "dry labbing" since
               his return to OCME in 2006.

(D.I. 15 at 3) In addition, Petitioner states that the

               report also raised questions as to the status of Daneshgar' s
               employment in 2002, around the time he purportedly tested the
               substances in [Petitioner' s] case. Further, at the time of
               [Petitioner' s] trial, it was no secret to those running OCME that
               Daneshgar had credibility issues because he had already been
               terminated once for suspected "dry labbing" This evidence was
               Brady material to which Manuel was entitled prior to trial.

(D.I. 15 at 3) Petitioner contends that there is a reasonable probability that the result of his trial

would have been different if defense counsel had been aware of the information regarding

Daneshgar' s earlier misconduct. (D.I. 7 at 10)




                                                   4
       A petitioner establishes a Brady v. Maryland violation by showing that: (1) the evidence

at issue was favorable to the accused, either because it was exculpatory or it had impeachment

value: (2) the prosecution suppressed the evidence, either willfully or inadvertently; and (3) the

evidence was material. See Strickler v. Greene, 527 U.S. 263 , 281-82 (1999); Lambert v.

Blackwell, 387 F.3d 210, 252 (3d Cir. 2004). "[I]mplicit in the requirement of materiality is a

concern that the suppressed evidence might have affected the outcome of the trial." United States

v. Agurs, 427 U.S. 97, 105 (1976). A defendant is entitled to a new trial where "there is a

reasonable probability that, had the evidence been disclosed to the defense, the result of the

proceeding would have been different. A reasonable probability is [defined as] a probability

sufficient to undermine confidence in the outcome." United States v. Bagley, 473 U.S. 667, 681-

82 (1985). Prejudice occurs "if there is a reasonable probability that, had the evidence been

disclosed to the defense, the result of the proceeding would have been different." Strickler, 527

U.S. at 280.

       The Court is not persuaded that Petitioner is entitled to a later starting date of June 19,

2014 under§ 2244(d)(l)(D) on the facts he has presented. First, nothing in the record indicates

that Daneshgar committed any misconduct in Petitioner's case. Second, the fact that Daneshgar

engaged in misconduct in the 1990s and then again sometime after 2010 does not support

Petitioner' s speculation that the outcome of his trial in 2003 may have been different if defense

counsel had been aware of Daneshgar' s misconduct in the 1990s.

       Nevertheless, since the instant Petition is time-barred even if June 19, 2014 is used as the

starting date, the Court will exercise prudence and presume, without deciding, that the limitations

period in this case started to run on June 19, 2014. Applying the one-year limitations period to

that date, Petitioner had until June 19, 2015 to timely file his Petition. See Wilson v. Beard, 426
F.3d 653 (3d Cir. 2005) (holding that Federal Rule of Civil Procedure 6(a) and (e) applies to

federal habeas petitions); Phlipot v. Johnson , 2015 WL 1906127, at *3 n. 3 (D. Del. Apr. 27,

2015)(AEDPA's one-year limitations period is calculated according to the anniversary method,

i.e., the limitations period expires on the anniversary of the triggering date, which is usually the

date on which the judgment of conviction became final) .

         Petitioner did not file the instant§ 2254 petition until September 26, 2016, approximately

one year and three months after the expiration of AEDP A's statute of limitations. Therefore, the

Petition is time-barred, unless the limitations period can be statutorily or equitably tolled. See

Holland v. Florida, 560 U.S. 631 , 645 (2010)(equitable tolling); 28 U.S.C. § 2244(d)(2)

(statutory tolling). The Court will discuss each doctrine in turn.

         A. Statutory Tolling

         Pursuant to § 2244( d)(2), a properly filed application for state collateral review tolls

AEDPA's limitations period during the time the application is pending in the state courts,

including any post-conviction appeals, provided that the application is filed during AEDP A's

one-year limitations period. Swartz v. Meyers, 204 F.3d 417, 424-25 (3d Cir. 2000). However,

the limitations period is not tolled during the ninety days a petitioner has to file a petition for a

writ of certiorari in the United States Supreme Court regarding a judgment denying a state post-

conviction motion. See Stokes v. Dist. Attorney of Philadelphia, 247 F.3d 539, 542 (3d Cir.

2001).

         When Petitioner filed his Rule 61 motion on June 4, 2015, 350 days of AEDPA's

limitations period had expired. The Rule 61 motion tolled the limitations period from June 4,

2015 through January 28, 2016, the date on which the Delaware Supreme Court affirmed the

Superior Court' s denial of the motion. The limitations clock started to run again on January 29,
                                                6
2016, and ran the remaining fifteen days until it expired on February 12, 2016. Thus, the

Petition is time-barred, unless equitable tolling applies.

       B. Equitable Tolling

       Pursuant to the equitable tolling doctrine, the one-year limitations period may be tolled in

very rare circumstances for equitable reasons when the petitioner demonstrates "(1) that he has

been pursuing his rights diligently, and (2) some extraordinary circumstance stood in his way

and prevented timely filing. " Holland, 560 U.S. at 649 (emphasis added). Equitable tolling is

not available where the late filing is due to the petitioner' s excusable neglect. Id. ; Miller v. New

Jersey State Dept. of Corr., 145 F.3d 616, 618-19 (3d Cir. 1998). A petitioner's obligation to act

diligently applies to both his filing of the federal habeas application and to his filing of state

post-conviction applications. See LaCava v. Kyler, 398 F.3d 271 , 277 (3d Cir.2005). In turn, the

Third Circuit has explained that equitable tolling of AEDPA' s limitations period may be

appropriate in the following circumstances:

               (1) where the defendant (or the court) actively misled the plaintiff;
               (2) where the plaintiff was in some extraordinary way prevented
               from asserting his rights; or
               (3) where the plaintiff timely asserted his rights mistakenly in the
               wrong forum.

Jones, 195 F.3d at 159; Thomas v. Snyder, 2001 WL 1555239, at *3-4 (D. Del. Nov. 28, 2001 ).

        Here, Petitioner contends that equitable tolling is warranted because a

significant portion of his "delay" in filing the instant Petition was "caused by extraordinary

circumstances created by a deceptive member of the prosecution team - i.e. OCME." (D.I. 15 at

8-9) He contends that

               [i]t would be inequitable to prevent him from seeking relief when
               several similarly situated petitioners will have their claims heard
               even though they discovered the misconduct at the same time as he
                                                   7
                did, filed their petitions at the same time or after he did and
                exhausted their state remedies around the same time as he did. It
                would be unfair to prevent him from having his claim heard given
                the very specific nature of Daneshgar's misconduct and the State' s
                significant reliance upon his credibility to obtain [Petitioner' s]
                conviction at trial. It is unfair to penalize him because his
                counsel's state resources were significantly strained due to the
                hundreds of motions they filed upon discovery of the misconduct.

(D .I. 15 at 9) Petitioner also states that

                [e]xtraordinary circumstances resulted from the systemic nature of
                the government misconduct. Counsel had to: 1) identify which of
                a vast number of clients had viable claims; 2) contact all of those
                clients; 3) file a vast number of petitions for those with legitimate
                claims; 4) operate with limited state resources strained by the
                volume of filings ; 5) stop filing petitions in order to research and
                brief issues raised due to the Superior Court's abrupt and drastic
                amendment to Rule 61 without notice to counsel; 6) prepare for,
                participate in, and submit briefing following a 3-day evidentiary
                hearing to uncover further evidence of OCME misconduct; and 7)
                repeatedly supplement filed motions with new evidence of
                misconduct that continued to trickle out over the next two or more
                years.

(D.I. 15 at 9-10)

        Petitioner's equitable tolling argument is unavailing. To begin, the events on Petitioner' s

"list" of alleged "extraordinary circumstances" do not constitute extraordinary circumstances for

equitable tolling purposes. See Hendricks v. Johnson, 62 F. Supp. 3d 406, 411 (D. Del.

2014)(explaining that "attorney error, miscalculation, inadequate research, or other mistakes" do

not amount to extraordinary circumstances for equitable tolling purposes). Even if these

"events" could somehow be construed as extraordinary, Petitioner has not demonstrated that they

actually prevented him from filing a basic habeas petition. See Ross v. Varano , 712 F.3d 784,

803 (3 rd Cir. 2013)("[F]or a petitioner to obtain relief [via equitable tolling] there must be a

causal connection, or nexus, between the extraordinary circumstances he faced and the

                                                   8
petitioner's failure to file a timely federal petition."). For instance, Petitioner concedes he

learned of Daneshgar's misconduct on June 19, 2014. (D.I. 15 at 8) Given this concession, the

Court is not persuaded by Petitioner' s assertion that he could not have filed his Rule 61 motion

before June 4, 2015. Additionally, since Petitioner was aware of enough basic facts of the

OCME scandal in June 2014, he has failed to demonstrate that he was actually prevented from

filing a potentially timely protective petition2 in this Court before the expiration of AEDPA's

limitations period in February 2016. See Ross, 712 F.3d at 803 (3 rd Cir. 2013). Petitioner' s act

of filing a protective petition around the time he filed his Rule 61 motion would also have helped

to demonstrate reasonable diligence on Petitioner' s part. See, e.g. , Valverde v. Stinson, 224 F.3d

129, 134 (2d Cir. 2000)(once the extraordinary circumstance ends, petitioner must exercise

reasonable diligence in filing his petition).

        For all of these reasons, the Court concludes that the doctrine of equitable tolling is not

available to Petitioner on the facts he has presented. Accordingly, the Court will deny the instant

Petition as time-barred.

III.    CERTIFICATE OF APPEALABILITY

        A district court issuing a final order denying a § 2254 petition must also decide whether

to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011 ). A certificate of

appealability is appropriate when a petitioner makes a "substantial showing of the denial of a

constitutional right" by demonstrating "that reasonable jurists would find the district court' s

assessment of the constitutional claims debatable or wrong." 28 U.S.C. § 2253(c)(2); Slack v.

2
 In Pace v. DiGuglielmo, the Supreme Court explained that a "petitioner' s reasonable confusion
about whether a state filing would be timely" when attempting to exhaust state remedies may
constitute good cause for him to file a "protective petition in federal court and ask[] the federal
court to stay and abey the federal habeas proceedings until state remedies are exhausted." 544
U.S. 408, 416 (2005).
                                                   9
McDaniel, 529 U.S . 473 , 484 (2000). When a district court denies a habeas petition on

procedural grounds without reaching the underlying constitutional claims, the court is not

required to issue a certificate of appealability unless the petitioner demonstrates that jurists of

reason would find it debatable: ( 1) whether the petition states a valid claim of the denial of a

constitutional right; and (2) whether the court was correct in its procedural ruling. See Slack, 529

U.S. at 484.

       The Court has concluded that the instant Petition is time-barred. Reasonable jurists

would not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate

of appealability.

IV.    CONCLUSION

       For the reasons discussed, Petitioner' s Application For A Writ Of Habeas Corpus

Pursuant To 28 U.S.C. § 2254 is DENIED. An appropriate Order will be entered.




                                                  10
